DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edward Baba on 6/4/2021.

The application has been amended as follows: 

Claim 23 has been amended to read:
23.   A method for determining an analysis area of a blood smear, the method comprising:
measuring an absorbance or a reflectance value of light attributable to hemoglobin in a plurality of red blood cells in a plurality of sections of the blood smear to determine a pixel value for each of the plurality of sections of the blood smear; and
identifying as an analysis area of the blood smear a section of the blood smear that has a pixel value within a predetermined range;
wherein the pixel value is optical density.

Claim 26 has been amended to read:

26.     The method of claim 23, comprising identifying as the analysis area of the blood smear a section of the blood smear that has the optical density between 0 and 38.

Claims 25 and 34-42 are hereby cancelled.

Allowable Subject Matter
Claims 23-24, 26-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of Mutschler et al. (US 4,702,595) discloses a method for determining an analysis area of a blood smear, comprising: measuring optical properties in a plurality of sections of the blood smear to determine a value for each of the plurality of sections of the blood smear; and identifying as an analysis area of the blood smear a section of the blood smear that has a value within a predetermined range but does not suggest or fairly discloses measuring an absorbance or a reflectance value of light attributable to hemoglobin and determining a pixel value which is optical density for each of the plurality of sections of the blood smear in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799